                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
--------------------------------------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

                              Plaintiff,                                Case No. 19-CR-02
    vs.

ALEXANDER P. BEBRIS,

                              Defendant.

--------------------------------------------------------------------------------------------------------------------

                             DEFENDANT’S MOTION TO SUPPRESS
                                EVIDENCE AND STATEMENTS

--------------------------------------------------------------------------------------------------------------------

          Defendant Alexander P. Bebris, by his attorneys Gimbel, Reilly, Guerin & Brown

LLP, respectfully moves the court, the Honorable William C. Griesbach, Chief Judge

presiding, and the Honorable David E. Jones, United States Magistrate Judge, pursuant

to Federal Rule of Criminal Procedure 12(3)(c) and Criminal Local Rule 12.3, for an order

suppressing physical evidence and statements derived from an illegal search of Bebris’s

private Facebook messages pursuant to the Fourth, Fifth and Sixth Amendments of the

United States Constitution, Katz v. U.S., 389 U.S. 347, 88 S.Ct. 507 (1967), and Skinner v.

Railway Labor Executives’ Ass’n, 489 U.S. 602, 109 S.Ct. 1402 (1989).

          Pursuant to Criminal Local Rule 12(c), Bebris requests that an evidentiary hearing

be held on this motion at a time convenient to the Court and counsel. At such hearing,

the principal legal issues will focus on: (1) whether the National Center for Missing &

Exploited Children (“NCMEC”), PhotoDNA, and Facebook acted as government agents



       Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 1 of 4 Document 28
in their warrantless searches of Bebris’s private Facebook messages; (2) the coordination

between NCMEC, PhotoDNA, and Facebook; (3) whether the government expanded any

prior private search when it examined the alleged images in Bebris’s private Facebook

messages; (4) the circumstances surrounding the interception and search of the messages

at issue in this motion, including the need to call the recipient of the intercepted message

to testify regarding her observations; and (5) testimony from law enforcement regarding

the creation of the Cybertip report, which the defense has not received in discovery, and

whether the law enforcement activities related to the investigation of the Cybertip

violated Bebris’s Fourth, Fifth and Sixth Amendment of the United States Constitution.

       Defense counsel has communicated and spoken with Assistant United States

Attorney Dan Humble regarding this case, and he has indicated that he wishes to review

the motion and brief, and then determine his position on the need to have an evidentiary

hearing.

       Bebris and his counsel believe that the material facts in dispute necessitating an

evidentiary hearing include: (1) whether NCMEC is a government agent and violated

Bebris’s Fourth Amendment rights through a search of Bebris’s private Facebook

messages; (2) whether PhotoDNA is a government agent and violated Bebris’s Fourth

Amendment rights through a search of Bebris’s private Facebook messages; (3) whether

Facebook is a government agent and violated Bebris’s Fourth Amendment rights through

a search of Bebris’s private Facebook messages; and (4) whether law enforcement agents

impermissibly expanded any private search in violation of Bebris’s Fourth Amendment

when they opened and viewed images that were not previously opened in a private


                                      2
      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 2 of 4 Document 28
search. Bebris requests suppression of all evidence obtained, statements made and

anything else derived from the entry, search, seizure, interrogation and subsequent

forensic examinations as fruits of the poisonous tree. Wong Sun v. United States, 371 U.S.

471 (1963).

       Defense counsel estimates that the in-court time necessary for the hearing will be

two to five (2-5) hours. An initial statement of grounds for granting this motion is set

forth in the memorandum and affidavit of counsel submitted along with this motion.

Bebris and his counsel reserve the right to provide supplemental arguments before,

during and after any evidentiary hearing that is held, per his request for same herein.

       WHEREFORE, Bebris respectfully requests that the Court suppress his statements

and suppress all evidence obtained and derived from the search, seizure, interrogation

and examination of computers thereafter. Bebris further requests that an evidentiary

hearing be held on this motion at a time convenient to the Court.

       Dated this 22nd day of August, 2019.


                                         Respectfully submitted,

                                         GIMBEL, REILLY, GUERIN & BROWN LLP

                                         By:
                                            /s/ Jason D. Luczak
                                            JASON D. LUCZAK
                                            State Bar No. 1070883
                                            Email: jluczak@grgblaw.com
                                            BRIANNA J. MEYER
                                            State Bar No. 1098293
                                            Email: bmeyer@grgblaw.com
                                         Attorneys for Defendant



                                      3
      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 3 of 4 Document 28
POST OFFICE ADDRESS:

Two Plaza East, Suite 1170
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Telephone: 414/271-1440
crim/bebris,alexander/mot to suppress 2019-08-21




                                        4
        Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 4 of 4 Document 28
